Citation Nr: 0838772	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-36 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to increased apportionment of VA disability 
benefits on behalf of the veteran's helpless child.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to October 
1968.  The appellant seeks increased apportionment of VA 
disability benefits as the veteran's helpless child.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO special apportionment 
decision that awarded an apportionment of $98.00 per month to 
the veteran's helpless child.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

In November 2004, the appellant submitted a Financial Status 
Report which showed a monthly gross salary of $700.00 from 
the Social Security Administration (SSA).  The appellant also 
listed a number of expenses.  

In May 2005, the veteran was notified that a claim for an 
apportionment share of his award had been made by the 
appellant.  The veteran was requested to complete the 
attached Financial Status Report (VA Form 20-5655).  The 
veteran did not submit the requested form.  The Board notes 
that there are no recent Financial Status Reports of record 
from the veteran.  

The June 2006 RO special apportionment decision (noted above) 
that awarded an apportionment of $98.00 per month to the 
veteran's helpless child, listed a monthly income for the 
veteran of VA benefits of $2528.00.  The RO decision 
indicated that the veteran's other monthly income was 
unknown.  The appellant's monthly income was listed as 
$757.00 (from SSA).  The appellant was noted to have monthly 
expenses of $455.00.  

In a subsequent September 2006 statement, the appellant 
indicated that her present income was $780.00 from SSA and an 
additional $95.00 per month from the VA as a helpless child 
for a total amount of $875.00.  

In an April 2007 statement, the veteran reported that his 
dependent spouse had passed away in March 2007.  In April 
2007, the RO notified the veteran that his monthly disability 
compensation award was amended to $2613.00.  

The Board observes, as noted above, that there is no recent 
Financial Status Report of record from the veteran.  
Additionally, the record appears to indicate that the 
veteran's VA disability compensation benefits have increased.  
Further, the Board notes that the appellant has not submitted 
a Financial Status Report since November 2004 and has 
reported changes in her income as well.  In light of the 
foregoing, the Board finds that a current and more thorough 
accounting of the income and expenses of the appellant is 
necessary in this matter.  

The Board also notes that contested claims are subject to 
special procedural regulations as set forth in 38 C.F.R. 
§§ 19.100, 19.101, and 19.102.  As such, the interested 
parties were notified of the June 2006 RO special 
apportionment decision in June 2006 letters.  The letters to 
the appellant and the veteran included information about the 
rights and time limit for initiating an appeal, as well as 
their hearing and representation rights.  See 38 C.F.R. § 
19.100.  Upon receipt of the appellant's notice of 
disagreement in July 2006, a statement of the case (SOC) was 
sent to both parties in October 2006 in accordance with 38 
C.F.R. § 19.101.  The appellant responded by submitting a 
substantive appeal in November 2006.

In accordance with 38 C.F.R. § 19.102, the content of the 
substantive appeal must be furnished to the other contesting 
party to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  The 
Board observes, however, that a copy of the substantive 
appeal (or a summary of the content) was not provided to the 
veteran, and since this directly concerns his benefits, a 
remand is also required to ensure that the contested claims 
procedures have been followed.  

Finally, the Board finds that the requirements of VA's duty 
to notify and assist the appellant have not been met.  38 
U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice 
requirements of the VCAA require VA to notify the veteran of 
what information or evidence is necessary to substantiate the 
claim, including what subset of the necessary information or 
evidence, if any, the claimant is to provide and what subset 
of the necessary information or evidence the VA will attempt 
to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  A review of the claims folder shows that sufficient 
notice has not been sent to the appellant.  The appellant has 
not been specifically provided VCAA notice as to her claim 
for entitlement to increased apportionment of VA disability 
benefits on behalf of the veteran's helpless child.  Thus, on 
remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Review the claims file and ensure 
that all contested claims procedures have 
been followed.  The veteran should be 
furnished a copy of the appellant's 
substantive appeal, or the content of the 
substantive appeal, and should be 
afforded the opportunity to respond 
thereto and to request his own hearing.  

3.  Furnish both the appellant and the 
veteran a Financial Status Form (VA Form 
20-5655) and request that they complete 
it showing their current income and 
expenses.  The significance of the 
compliance should be explained, to 
specifically include advising that 
failure to cooperative may result in an 
adverse determination.  

The RO should request that the appellant 
and the veteran include with their 
updated financial statements copies of 
supporting documents for all relevant 
periods, including any pertinent canceled 
checks, copies of pertinent bills, 
invoices, bank statements, as well as 
lease, loan, or mortgage agreements, to 
corroborate their representations 
concerning their monthly income and 
expenses.  

4.  Thereafter, readjudicate the claim for 
entitlement to increased apportionment of 
VA disability benefits on behalf of the 
veteran's helpless child.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
appellant (and the veteran) and her 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

